Citation Nr: 0617288	
Decision Date: 06/14/06    Archive Date: 06/26/06	

DOCKET NO.  03-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  



FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has assisted him in developing 
such evidence.

2.  The record contains no credible supporting evidence of an 
in service stressor.  

3.  The veteran does not have PTSD attributable to 
experiences during active service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirement of 38 C.F.R. § 5103(a) 
and 38 C.F.R. § 3.159(b) applies to all five elements of a 
"service connection" claim.  As previously defined by the 
Court, those five elements include:  (1)  Veteran's status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

A review of the claims folder reveals that in a letter dated 
October 30, 2001, the veteran was told what the evidence had 
to show to establish entitlement to service connection.  He 
was informed what information or evidence was needed from him 
and he was told what he could do to help with his claim.  He 
was also informed of the VA's duty to assist him in obtaining 
evidence for his claim.

With regard to the duty to assist the veteran, he has been 
accorded special psychiatric examinations by VA in October 
2002 and again in December 2005.  He was scheduled for a 
hearing before a Traveling Veterans' Law Judge at the Waco RO 
in November 2005, but canceled it.  Additionally, VA assisted 
the veteran in developing his claim by requesting records 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the U.S. Armed Services Center for 
Unit Records Research) and information was received from the 
director of that facility in June 2003.  Accordingly, the 
undersigned finds the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and the Board therefore 
finds the actions taken by VA have essentially taken care of 
any concerns about compliance with the VCAA.  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, the 
Board finds it is not prejudicial to the veteran for the 
Board to proceed to a final decision at this time.  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection will be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that such a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).  (Citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of a claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the 
salient and relevant evidence and what this evidence shows, 
or fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000).  (The law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
appropriate value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997, cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  

The pertinent medical evidence of record includes reports of 
VA outpatient visits on periodic occasions beginning in 1999.  
At the time of one such visit in June 1999, the veteran 
complained of depression.  He indicated he was diagnosed with 
depression in 1989 secondary to pain and received medication.  
He also gave a history of polydrug abuse.  The veteran 
complained that the depression had worsened the past two 
years because of his wife's treatment for a brain tumor.  No 
reference whatsoever was made to symptoms commonly associated 
with PTSD.  The veteran was given an Axis I diagnosis of 
chronic pain syndrome, with depression to be ruled out.  
There was no Axis II diagnosis.  

At the time of another outpatient visit in August 2001, the 
veteran complained of chronic low back pain and marital 
difficulties.  Notation was made that he had consumed alcohol 
all of his life.  He was given diagnoses of major depression, 
episodic alcohol abuse, and chronic low back pain.  

Additional medical evidence includes the report of a VA 
psychiatric examination accorded the veteran in October 2002.  
The veteran stated that while in service he worked in 
aviation ordinance.  He stated that he also served on a 
flight deck and helped load bombs onto aircraft.  He related 
that he served off the coast of Vietnam in 1972 and 1973 for 
eight months on an aircraft carrier and a second time in 1973 
and 1974 also on an aircraft carrier.  He also referred to 
recollections of "parachutes not opening and pilots crashing 
while training in California."  Findings were recorded and he 
was given an Axis I diagnosis of alcohol and Vicodan abuse, 
in remission.  He was given an Axis II diagnosis of 
personality disorder traits.  The examining psychologist 
stated that the veteran "does not meet criteria for post-
traumatic stress disorder."

Also of record is a May 2003 communication from the director 
of the JSRRC.  Enclosed with the communication were a 1972 
history of Flight Squadron 154 (VF-154) and a 1974 history of 
the U.S.S. Ranger.  The individual stated that verification 
was made that in June 1972 two aircraft collided during a 
training mission.  The JSRRC was also able to verify the 
occurrence of a May 1974 mid-air collision involving two 
aircraft in which the planes were lost but the crews were 
recovered.  Documentation was also made that on one occasion 
in July 1974, a helicopter was shot down by a jet and six 
crewmen were lost at sea as a result.  

The evidence also includes the report of a VA psychiatric 
examination of the veteran in December 2005.  The veteran's 
records, including the claims file, were reviewed by the 
examiner.  Reference was made to an undated assessment 
received in June 2003 from a licensed professional counselor 
who stated she had seen the veteran on four occasions for 
complaints of anxiety and depression.  She gave the veteran a 
PTSD symptom check list and believed that the subsequent 
sessions validated the check list.  She gave Axis I diagnoses 
of PTSD, generalized anxiety, and chronic depression.  Axis 
III diagnoses were made of alcoholism, in remission, sleep 
disorder related to PTSD, and chronic pain syndrome.  
Notation was made that the veteran was not taking any 
medications at the present time.  He had been prescribed a 
psychotropic medication by his treating psychiatrist, but 
because of side effects, he had discontinued it about a year 
and a half ago.  The veteran acknowledged a history of 
drinking since his teenage years.  It was indicated that, 
following discharge from service, his difficulties with 
alcohol dependence continued.  He reported symptoms that 
included intrusive recollections, including flashbacks and 
nightmares, but his account was described as "somewhat 
inconsistent."  The examiner elaborated by stating that the 
veteran reported having daily flashbacks, but when asked what 
that meant, "he states that these are anxiety attacks.  What 
prompted them, he says, he sees faces of people on a daily 
basis, but he is unable to fully elaborate the circumstances 
surrounding, and the details, of these 'flashbacks'".  Also, 
he reported having frequent dreams, some of which he stated 
had military themes, but he described other dreams as "happy 
dreams."  When asked about avoidance of wartime experiences, 
he became somewhat inconsistent.  The examiner also noted 
that, although he endorsed increased startle response, this 
was not evidenced during the evaluation.  The veteran was 
given Axis I diagnoses of alcohol dependence, in early 
partial remission, and anxiety disorder, not otherwise 
specified.  He was given Axis II diagnoses of personality 
disorder, not otherwise specified, with narcissistic traits.  
The examiner opined that, while the veteran met the stressor 
criteria for PTSD, "his account of events and reported 
symptoms are inconsistent, complicated and often 
contradictory."

With the evidence showing the veteran was not involved in 
combat, and the veteran's account of symptoms being described 
as inconsistent, the Board is persuaded that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  A licensed professional counselor has 
opined that the veteran does have PTSD.  However, following 
VA examination in October 2002, it was the examiner's opinion 
that the veteran did not meet the criteria warranting such a 
diagnosis.  A comprehensive psychiatric examination conducted 
by a VA psychiatrist in December 2005 included review of the 
opinion from the licensed professional counselor.  The VA 
psychiatrist did not agree and did not give the veteran a 
diagnosis of PTSD.  The examiner had access to all the 
evidence and did not find that the veteran had PTSD.   The 
preponderance of the evidence is therefore against the claim 
and the Board finds that service connection for PTSD must 
therefore be denied.  

While the veteran himself is competent to report symptoms, as 
a lay person, he is not competent to advance a theory of 
medical causation or to offer a diagnosis.  







38 C.F.R. § 3.159; see also, Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


